Citation Nr: 1503482	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from April 1966 to January 1970 and from January 1981 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

This case was previously before the Board in June 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the June 2014 Board remand, the AOJ requested the Veteran return VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  After receiving no response from the Veteran, the AOJ continued to deny the Veteran's claim for TDIU in a July 2014 supplemental statement of the case.  In November 2014, however, the Veteran responded that he did not receive the AOJ's request, and submitted the requested information.  As such, a remand is required to allow the AOJ to fulfill the development requested by the June 2014 remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and severity of his service-connected disabilities.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Following a review of the claims file and examination of the Veteran, the examiner should address the following:

a. provide a discussion of the functional impairment of the Veteran's service-connected disabilities on his daily and occupational activities;

b. provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's service-connected disabilities (PTSD, left hip disability and left knee arthritis), either singly or taken together, render him unable to secure or follow a substantially gainful occupation, without regard to age or the impact of nonservice-connected disabilities.

A complete rationale for any opinion should be provided. 

2. Review the expanded record.  If it is determined that the Veteran's service-connected disabilities render him unemployable, and the Veteran's service-connected disabilities continue to not meet the threshold for assignment of TDIU on a schedular basis, refer the claim to the Under Secretary for Benefits or Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




